UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7142



STEVEN J. REED,

                                              Plaintiff - Appellant,

          versus


FRANK DREW, Sheriff; CAPTAIN WILKIE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-98-4-3)


Submitted:   January 21, 1999             Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven J. Reed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven J. Reed appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (1994) complaint under 28 U.S.C.A.

§ 1915A (West Supp. 1998).   We have reviewed the record and the

district court’s opinion accepting the magistrate judge’s recom-

mendation and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.   See Reed v. Drew, No. CA-98-

4-3 (E.D. Va. July 16, 1998).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2